        Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 1 of 30



Lance Lundvall
LUNDVALL LAW OFFICE
301 North 27th Street, Suite 310
Billings, MT 59101
Telephone/Facsimile: (406) 294-0515
Email: lance@lundvalllaw.com

Attorney for Defendant


            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                      BILLINGS DIVISION
UNITED STATES OF AMERICA,                        No. CR 20-24-BLG-DLC

                     Plaintiff,                  DEFENDANT’S BRIEF IN
                                                 SUPPORT OF MOTION
       v.                                        TO SUPPRESS

NICHOLAS JAMES IMHOFF,

                      Defendant.



                                  I.   INTRODUCTION

      Imhoff is charged with Count I: Conspiracy to Possess with Intent to

Distribute Methamphetamine and Count II: Possession with Intent to Distribute

Methamphetamine. Montana Highway Patrol Trooper Fetterhoff (hereinafter

Fetterhoff) unconstitutionally extended the traffic stop in order to pursue a hunch

that Imhoff was trafficking drugs. Nothing that occurred during the course of the

traffic stop justified Fetterhoff extending the stop beyond the time required to issue

                                          1
        Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 2 of 30



Imhoff a citation or warning for a speeding violation. Fetterhoff lacked reasonable

suspicion to believe that Imhoff was involved in criminal activity. The Court should

suppress all evidence obtained from the search of the vehicle.

                                     II.       FACTS

      The following facts were taken from the discovery provided to Imhoff by the

government pursuant to this Court’s scheduling order, focusing on Fetterhoff’s

Incident Report (USAO – 003-007) and the MHP Dash Cam video.

      A. Traffic Stop

      On February 11, 2020, at approximately 10:26 a.m., Fetterhoff observed a

vehicle he believed to be speeding above the posted speed limit of 80 mph near Reed

Point. (USAO – 004.) Fetterhoff tracked the vehicle and radared its speed to be 86

miles per hour. Id.

      Fetterhoff initiated a traffic stop of the vehicle, a 2019 Dodge Grand Caravan,

at mile marker 400 between Reed Point and Columbus. Id. He approached the van,

bearing an Illinois license plate, from the passenger side. Id. He stated in his report

that he recognized the vehicle was a rental. Id. Fetterhoff identified Nicholas Imhoff

as the driver and sole occupant of the vehicle by his Florida driver’s license. Id.

Imhoff provided Fetterhoff with a five-day rental contract for the vehicle originating

from Las Vegas. Id.




                                           2
         Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 3 of 30



       Fetterhoff reported that Imhoff stated that he was “going back to work in

North Dakota, working in the oilfield.” Id. Fetterhoff claimed that based on his

experience with previous traffic stops of oilfield workers and his knowledge of the

oilfield that “a five day rental is not consistent with normal shift operation in the

oilfield.” Id.

       Fetterhoff claimed that from his position outside the vehicle, he “noted no

visible luggage in the rear seats, one small travel bag in the front passenger seat, an

energy drink can on the floor, food wrappers on the floor, to-go food in the front seat

area, a carton of cigarettes on the seat, and bottles of water on the floor.” (USAO –

004-005.) Frankly, putting a suitcase or overnight bag in a back seat in a minivan

would seem odd. The suitcase belongs in a trunk of a car or the very back hatch area

in a minivan. Ironically, Fetterhoff’s video shows the trooper and Imhoff stop at the

back of the minivan where Imhoff points out his travel bag is in fact in the back,

where it is commonly found. Fetterhoff then stated that his observations were

“consistent with hard, quick travel” which he immediately correlated to “someone

who is making quick trips from point to point, engaged in the transportation of

drugs.” (USAO – 005.)

       Fetterhoff reported that he asked Imhoff if he had any oilfield clothing or

items. Id. Imhoff stated that all his clothing and items were in his house in North

Dakota. Id.


                                          3
         Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 4 of 30



       Fetterhoff noted that at that time, “All things seen thus far in the traffic stop

were indicators to me, based on my training and experience, of possible drug

trafficking.” Id. Fetterhoff claimed in his report that, based on his training and

experience, Las Vegas was known to “be a source area for drugs.” Id. He also stated

that “North Dakota and the oilfield are known destination areas for the drop off point

for many drugs coming east along Interstate 90.” Id. He stated that at that point in

the stop, “I believed Imhoff to be transporting drugs within his rental vehicle.” Id.

       Fetterhoff asked Imhoff to exit his vehicle and join the Trooper in his patrol

car. purportedly for a speeding violation, as is his “common practice.” Id.

       According to the approximate timestamps from the dash cam video provided

in discovery, after pulling Imhoff over, Fetterhoff exited his patrol vehicle at

timestamp 5:52 and approached Imhoff’s passenger side. (MHP Dash Cam video.)

He asked Imhoff, “How are you?”1 at timestamp 6:05. Id. At timestamp 7:17,

Fetterhoff asked Imhoff to come back to his patrol car. Imhoff exited his vehicle and

began to walk toward Fetterhoff’s patrol car. Id. The entire discussion between

Fetterhoff and Imhoff described above occurred in an incredibly short time span of

one minute and twelve seconds.




1
 This is one of the few discernable pieces of conversation from the video provided in discovery.
The rest of the conversation is largely obscured by an electromagnetic buzzing sound.
                                               4
        Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 5 of 30



      B. Inside Fetterhoff’s Patrol Car

      Upon Imhoff entering Fetterhoff’s vehicle, Fetterhoff alleges that he noted

Imhoff “to be visibly shaking.” (USAO – 005.) Fetterhoff wrote that “Imhoff's level

of over nervousness was not consistent with the innocent motoring public.” Id.

Despite the fact the Montana Highway patrol vehicles are equipped with rear-facing

cameras to see the inside of the car to both visually and audibly observe the

occupants, ironically, that camera footage does not exist in this particular trooper’s

car. The undersigned was advised that the camera was disconnected due to

“interference with other in-car electronics.” Thus, no in-car video exists to confirm

Fetterhoff’s allegations. However, Imhoff did not appear overly nervous while

walking from his vehicle to the trooper’s patrol car, as seen at timestamp 7:17 in the

dash cam video.

      Fetterhoff called in the traffic stop to MHP dispatch and began writing out a

warning card for the speeding violation. Id. The Trooper asked Imhoff what he did

in the oilfield and Imhoff replied that he hauled water. Id.Imhoff stated he had car

troubles in Las Vegas and had to stay there for two days with a friend. Id. He then

stated he rented the minivan to drive to North Dakota. Id. Fetterhoff again noted his

belief that Imhoff’s statements were not consistent with his understanding of

“common work schedules in North Dakota.” Id.




                                          5
        Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 6 of 30



      Fetterhoff further alleged that Imhoff’s level of nervousness “never subsided,

only grew to the point where I could see his heart and stomach pulsating through his

shirt, which is not consistent with the innocent motoring public.” Id. Again, we are

unable to confirm this statement without the benefit of the trooper’s conveniently

disconnected in-car camera.

      Fetterhoff asked MHP dispatch to run a criminal history check on Imhoff

“specifically looking for drug related offenses.” Id. He told Imhoff that he would run

his driver's license and vehicle registration, give him a warning, and then he would

be free to leave. Id. Dispatch, over the radio, informed Fetterhoff that Imhoff had no

criminal history, whatsoever, including no drug offenses. He does not have so much

as a traffic citation in the criminal history provided in discovery. Id.

      As Fetterhoff finished up writing the warning, he asked Imhoff about his

North Dakota address. Id. Trooper Fetterhoff claimed that Imhoff “changed his story

and stated he didn’t have a house, he only rented a room from his friend.” Id. To ce

clear, Imhoff never stated he owned a house in North Dakota. He simply stated he

“had” a house. The trooper claimed Imhoff was unable to provide his specific

address to Fetterhoff, nor was he able to provide the zip code where he lived in North

Dakota. Id. Imhoff provided his phone number when asked. Id. Fetterhoff then

finished filling out the warning card. Id.




                                             6
        Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 7 of 30



      After Fetterhoff returned Imhoff’s documents to him, essentially ending the

traffic stop, Fetterhoff stated in his report, “I believed he was lying to me about all

things related to North Dakota and his residence.” Id. Fetterhoff again described in

his report that he “believed Imhoff was engaged in major criminal drug activity.” Id.

(emphasis added).

      After Fetterhoff issued Imhoff the speeding warning, he told Imhoff they were

done with the initial traffic stop, Imhoff was free to leave, and he was not under

arrest, but he could not drive his vehicle away “until we figured out exactly what

was going on.” Id. Fetterhoff “told Imhoff that I didn’t think that his trip was

legitimate.” (USAO – 006.) At some point, although the exact point is unclear,

Fetterhoff read Imhoff his Miranda rights. (USAO – 005).

      Imhoff denied that drugs were present in the vehicle and denied Fetterhoff

consent to search the vehicle. (USAO – 006.) Fetterhoff advised Imhoff that he

would deploy his K9 on the vehicle because he believed Imhoff was transporting

controlled substances. Id. Fetterhoff advised Imhoff that he was free to leave and

offered him a ride to town. Id.

      According to the approximate timestamps from the dashcam video, Imhoff

entered Fetterhoff’s car at time stamp 7:40. (MHP Dash Cam video.) At timestamp

21:52, approximately 14 minutes later, Fetterhoff exited the vehicle. Id.




                                          7
        Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 8 of 30



      Before Fetterhoff deployed his K9, MHP Trooper Metcalfe (Metcalfe) arrived

to assist. Imhoff was escorted to Metcalfe’s vehicle and he sat with Metcalfe while

the K9 conducted the drug sniff. Interestingly, the rear-facing video camera in

Metcalfe’s vehicle was actually connected, and both Metcalfe and Imhoff can be

seen and heard during the K9 search. Imhoff’s demeanor in the Metcalfe video is

substantially different than Fetterhoff’s description that Imhoff’s nervousness rose

to a level he could see his heart pounding. Imhoff’s demeanor was actually quite the

opposite while a K9 sniffed his vehicle.

       At timestamp 24:25 Fetterhoff deployed the K9. Id. Trooper Fetterhoff

returned the K9 to his vehicle at approximately timestamp 26:50, about two and one

half minutes after deploying the dog. Id.

      C. K9, Search Warrant, and Vehicle Search

      Fetterhoff seized Imhoff’s vehicle after the K9 alerted to the presence of

controlled substances in the vehicle. (USAO – 006). Fetterhoff secured and sealed

the vehicle. (USAO – 006). A tow truck towed the vehicle to Columbus. (USAO –

006). Metcalfe then transported Imhoff to Columbus at Imhoff’s request.

      Fetterhoff applied for and was granted a Montana State Search Warrant for

the 2019 Dodge Grand Caravan. (USAO – 006). Members of the MHP searched the

vehicle and seized approximately 78 pounds of methamphetamine from the vehicle.

(USAO – 006). Sergeant Cody Smith, who assisted Fetterhoff with the vehicle


                                            8
        Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 9 of 30



search, arrested Imhoff at the Columbus Town Pump gas station. (USAO – 006).

Imhoff was transported to Billings DEA office where DEA took him into custody

and took over the investigation. (USAO – 006).

                                  III.   ARGUMENT

      The Fourth Amendment to the United States Constitution provides “[t]he right

of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated[.]” U.S. Const. Amend. IV.

A traffic stop is a “seizure” within the meaning of the Fourth Amendment. Delaware

v. Prouse, 440 U.S. 648, 653 (1979). Therefore, the traffic stop must be reasonable.

Ohio v. Robinette, 519 U.S. 33, 39 (1996). The reasonableness of police conduct

during a traffic stop is measured by examining “the totality of the circumstances.”

Robinette, 519 U.S. at 39. A traffic stop may be extended where evidence unfolds to

support a suspicion of criminal activity. United States v. Rodgers, 656 F.3d 1023,

1027 (9th Cir. 2011).

       “A seizure that is justified solely by the interest in issuing a warning ticket to

the driver can become unlawful if it is prolonged beyond the time reasonably

required to complete that mission.” Illinois v. Caballes, 543 U.S. 405, 407 (2005).

In determining whether a traffic stop is illegally extended, a district court considers

“whether the police diligently pursued a means of investigation that was likely to




                                           9
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 10 of 30



confirm or dispel their suspicions quickly, during which time it was necessary to

detain the defendant.” United States v. Sharpe, 470 U.S. 675, 686 (1985).

      “[M]ere police questioning does not constitute a seizure” unless the

questioning prolongs the detention of that person. Muehler v. Mena, 544 U.S. 93,

101 (2005). Reasonable suspicion is not required to justify questioning that does not

prolong the stop. Muehler, 544 U.S. at 101. For example, asking for a driver’s

consent to search a box in the vehicle that “look[ed] very odd” did not prolong the

stop where the officer recognized the driver as a previously arrested drug dealer.

United States v. Turvin, 517 F.3d 1097, 1099 (9th Cir. 2008). However, in that

example during the questioning, “unless the detainee’s answers provide the officer

with probable cause to arrest him, he must then be released.” Berkemer v. McCarty,

468 U.S. 420, 439-440 (1984).

      Reasonable suspicion must be based upon “a particularized and objective

basis for suspecting the particular person stopped of criminal activity.” United States

v. Cortez, 449 U.S. 411, 417-418 (1981) (emphasis added). An officer’s hunch that

criminal activity is afoot fails to establish reasonable suspicion. United States v.

Thomas, 211 F.3d 1186, 1191 (9th Cir. 2000). Also, “innocuous conduct does not

justify an investigatory stop unless there is other information or surrounding

circumstances of which the police are aware, which, when considered along with the

otherwise innocuous conduct, tend to indicate criminal activity has occurred or is


                                          10
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 11 of 30



about to take place.” United States v. Montero-Camargo, 208 F.3d 1122, 1130 (9th

Cir. 2000) (emphasis in original); see also United States v. Torres-Urena, 513 F.2d

540, 542 (9th Cir. 1975).

      Reasonable suspicion may not be based on “prefabricated or recycled

profile[s] of suspicious behavior very likely to sweep many ordinary citizens into a

generality of suspicious appearance merely on hunch.” United States v. Rodriguez,

976 F.2d 592, 595-96 (9th Cir. 1992). The Ninth Circuit in Rodriguez held that the

factors relied on by border patrol agents to justify the stop of the defendant’s vehicle

“describe too many individuals to create a reasonable suspicion that this particular

defendant was engaged in criminal activity.” Rodriguez, 976 F.2d at 596.

      So it is with the facts in this case. The observations made by Fetterhoff

describe “the innocent motoring public” and are based upon “prefabricated or

recycled profiles.” The Court should suppress the evidence seized from Imhoff’s

rental vehicle because Fetterhoff lacked reasonable suspicion to investigate Imhoff

for drug trafficking and unreasonably prolonged the traffic stop beyond Fourth

Amendment limitations. See Rodriguez v. U.S., 135 S.Ct. 1609 (2015).

      A. Trooper Fetterhoff’s roadside questioning and observations did not
         create reasonable suspicion to extend a run-of-the-mill speeding
         violation traffic stop into a drug trafficking investigation.
      Fetterhoff’s suspicion that Imhoff was transporting illegal drugs was based on

nothing more than a hunch at best. Fetterhoff pulled Imhoff over for speeding and


                                          11
          Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 12 of 30



had essentially ended the routine traffic stop with a written warning. The trooper

then turned the traffic stop into an investigatory stop for drug trafficking even though

he lacked a “particularized and objective” basis for suspecting that Imhoff was

involved any additional criminal activity. See Cortez, 449 U.S. at 417-418. Instead,

Fetterhoff attempted to justify his actions based on Imhoff’s innocuous conduct and

the trooper’s own vague observations and beliefs which amounted to nothing more

than “prefabricated or recycled profiles of suspicious behavior very likely to sweep

many ordinary citizens into a generality of suspicious appearance merely on hunch.”

See Montero-Camargo, 208 F.3d at 1130; Rodriguez, 976 F.2d at 595-96.

         Fetterhoff relies on the following to support his belief that Imhoff was running

drugs:

   1. The fact that Imhoff was driving a rental vehicle (USAO – 004);

   2. Fetterhoff’s beliefs about work schedules in North Dakota oilfield, and that

         “a five-day rental is not consistent with normal shift operation in the oilfield”

         Id.;

   3. Fetterhoff’s description of the contents of the minivan (USAO – 004-005);

         and

   4. Imhoff was driving from Las Vegas to North Dakota. Id.

         The conduct that Fetterhoff claimed led him to believe that Imhoff was

running drugs can easily be defined as “innocuous conduct” which, in the absence


                                            12
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 13 of 30



of any other information or surrounding circumstances that would tend to indicate

criminal activity, cannot justify an investigatory stop. Montero-Camargo, 208 F.3d

at 1130. It is important to note that this is not a typical “wall stop” where drug agents

are aware of someone driving with narcotics in the vehicle and use local law

enforcement to create a traffic stop to disguise the on-going drug investigation,

which serves for the real basis for the stop. There is no information provided in the

discovery or the surrounding circumstances which existed prior to the traffic stop to

suggest there was anything illegal going on with Imhoff’s travel.

      Investigatory stops, as distinguished from traffic stops, must be based on

reasonable suspicion “based upon articulable facts that criminal activity is afoot.”

United States v. Summers, 268 F.3d 683, 686 (9th Cir. 2001). The scope of an

investigative stop “must be carefully tailored to its underlying justification.” Florida

v. Royer, 460 U.S. 491, 500 (1983).

      This case can be analyzed in a similar fashion as this Court analyzed the facts

in United States v. Garcia, 2019 WL 6465203, *8-9 (CR 19-20-BU-DLC) (D. Mont.

2019) appeal filed by United States v. Garcia, 9th Cir. December 3, 2019. In Garcia,

the trooper detained the two defendants who rode in the bed of a pickup truck after

he issued a warning to the driver and determined that neither man was subject to a

warrant. Id., *8. This Court noted that the “universe of information” available to the

officer in that case included: 1) the defendants’ presence in the bed of a pickup truck;


                                           13
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 14 of 30



2) their criminal histories; 3) one man’s status as a “known criminal gang member;”

4) the men’s use of cigarettes; 5) the trooper’s belief that the men told conflicting

histories about how they got to Montana; 6) the driver’s report that the men had spent

the night at the Town Pump; 7) the existence of the backpacks; and 8) the fact that

the men were traveling without a vehicle. Id. This Court determined that “Taken

together, these bits of information cannot authorize the continued detention of [the

defendants] and the dog sniff performed on the backpacks.” Id. The Court granted

the defendants’ motion to suppress.

      Here, the “universe of information” available to Fetterhoff before he directed

Imhoff to join him in his patrol car included: 1) Imhoff was driving a rental vehicle,

2) the Trooper’s own beliefs about “normal” work schedules in another state’s

oilfield, 3) the contents of the vehicle, and 4) the fact that Imhoff was traveling from

Las Vegas to North Dakota. Fetterhoff assessed this information in only a one-

minute-and-twelve-second encounter with Imhoff, which he stated caused him to

believe that Imhoff was involved in drug trafficking. This comes nowhere near the

information that the trooper in Garcia had—including information about the men’s

criminal history and one man’s gang status—which this Court determined was

insufficient to justify the defendants’ continued detention and a dog sniff of their

backpacks. Garcia, *8. In fact, Imhoff’s lack of any criminal or traffic record, or

involvement in gang or drug activity flies in the face of any perceived particularized


                                          14
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 15 of 30



suspicion to support the trooper’s extension of the traffic stop beyond the speeding

violation.

      The information Trooper Fetterhoff relied on reflects innocuous conduct and

“prefabricated or recycled profile[s] of suspicious behavior very likely to sweep

many ordinary citizens into a generality of suspicious appearance merely on hunch.”

See Montero-Camargo, 208 F.3d at 1130; Rodriguez, 976 F.2d at 595-96; Garcia,

*8-9. Accordingly, Fetterhoff extended the traffic stop “past the point of a brief

investigation into the possibility of criminal wrongdoing” as in Garcia. Id., *9.

Likewise, here as in Garcia, Fetterhoff had insufficient justification for Imhoff’s

continued detention pending the dog sniff. Id. Accordingly, the physical evidence

found in Imhoff’s vehicle, after Fetterhoff’s K9 gave the positive alert, is fruit of the

poisonous tree and must be excluded. Id., *9 (citing Wong Sun v. United States, 371

U.S. 471, 484-87 (1963).

   B. Fetterhoff unreasonably and unconstitutionally extended both the
      duration and scope of the initial traffic stop when he directed Imhoff to
      join him in his patrol car where he began inquiring specifically into
      information related to the Trooper’s hunch about drug trafficking.

      When Fetterhoff told Imhoff to join him in his patrol car, he unconstitutionally

extended the traffic stop. As discussed above, no reasonable suspicion existed to

justify extension of the traffic stop.

      A seizure pursuant to an actual traffic violation justifies a police investigation

of that particular violation. The tolerable duration of police inquiries in the traffic

                                           15
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 16 of 30



stop context is determined by the seizure’s mission—to address the traffic violation

that warranted the stop. Rodriguez, 135 S.Ct. at 1614. Such a stop may last no longer

than necessary to effectuate that purpose. Id. Such tasks include checking the

driver’s license, determining whether outstanding warrants exist, and inspecting the

vehicle’s registration and proof of insurance. See United States v. Evans, 786 F.3d

at 786 (citing Rodriguez, 135 S.Ct. at 1615) (quotation omitted). The inquiries are

designed to ensure “vehicles on the road are operated safely and responsibly.” Id.

Authority for the traffic stop, however, ends “when tasks tied to the traffic infraction

are – or reasonably should have been – completed.” Rodriguez, 135 S.Ct. at 1614 (a

dog sniff of a vehicle was held unrelated to the traffic stop mission where it added

time to the stop and was not otherwise supported by independent reasonable

suspicion of wrongdoing).

       “The vast majority of roadside detentions last only a few minutes.” Berkemer,

468 U.S. at 437. Presumptively, therefore, the detention of a person stopped for a

traffic violation is temporary and brief. Id.; Prouse, 440 U.S. at 653 (traffic stop “is

quite brief”). “An officer . . . may conduct certain unrelated checks during an

otherwise lawful traffic stop. But . . . he may not do so in a way that prolongs the

stop.” Id. An initially legal traffic stop may become illegal if inquiries into matters

unrelated to the justification for the stop unreasonably prolong the stop. United

States v. Turvin, 517 F.3d 1097, 1103-04 (9th. Cir. 2008).


                                          16
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 17 of 30



      Tasks that are not related to the traffic stop mission, such as dog sniffs, are

unlawful if they add time to the stop and are not otherwise supported by independent

reasonable suspicion of wrongdoing. United States v. Evans, 786 F.3d 779, 785 (9th

Cir. 2015). In Prouse, the Court determined that prolonging the stop for seven

minutes beyond the time required to address the traffic violation for the purpose of

performing a drug dog sniff violated the Fourth Amendment’s shield against

unreasonable seizures when the officers lacked reasonable suspicion or consent to

prolong the seizure. Prouse, 440 U.S. at 653. Additionally, a law enforcement

officer expands the scope of a traffic stop when he compels a person to exit their

vehicle for investigative purposes unrelated to the mission of a lawful traffic stop.

See United States v. Wrobel, 295 F.Supp.3d 1127 (D. Idaho 2018).

      Fetterhoff illegally extended the duration and scope of the stop by directing

Imhoff to sit with him in his patrol car so he could further interrogate Imhoff related

to his hunch that Imhoff was trafficking drugs. This illegal extension occurred after

the traffic stop had ended with a written warning. Instead, Fetterhoff stated that after

his one-minute-and-twelve-second questioning of Imhoff: “All things seen thus far

in the traffic stop were indicators to me, based on my training and experience, of

possible drug trafficking.” (USAO – 005.) “I believed Imhoff to be transporting

drugs within his rental vehicle.” Id.



                                          17
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 18 of 30



      The Trooper had already inspected Imhoff’s driver’s license and rental

contract and had ended his interaction with Imhoff with a written warning for

speeding. Inside the patrol car, Fetterhoff called in a request to dispatch to run

Imhoff’s criminal history, specifically related to drug offenses. He continued

questions unrelated to the traffic stop relating to Imhoff’s travel, work, and housing

arrangements. What should have been an encounter that took a few minutes was

extended into more than 20 minutes due to the Trooper’s delay in resolving the

traffic matter expeditiously and interrogation on matters unrelated to the stop.

      As in Wrobel, Fetterhoff ordered Imhoff out of the vehicle so he could

facilitate an unrelated criminal investigation. See Wrobel, at 1134 (citing Rodriguez

at 1615-16). The trooper ordered Imhoff to exit the vehicle after he had ended the

reason for the traffic stop. This directive was unrelated to the traffic stop and

therefore unconstitutionally expanded the scope of the seizure.

      The Ninth Circuit has also held that completing a background check unrelated

to the traffic stop unconstitutionally prolongs a stop. In Evans, the officer performed

a vehicle records and warrants check. Then, the officer requested an ex-felon

registration check to inquire about Mr. Evans’ criminal history and to confirm

whether he was registered at the address Evans had provided. The ex-felon

registration check revealed that Evans had been twice convicted for drug-related




                                          18
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 19 of 30



crimes and that he was properly registered at the address he provided. Evans, 786

F.3d at 786.

      The Ninth Circuit held that the ex-felon registration check was “wholly

unrelated” to the officer’s traffic stop mission of ensuring vehicles on the road are

operated safely and responsibly. Id. Consequently, Evans’ Fourth Amendment rights

to be free from unreasonable seizures were violated when the traffic stop was

prolonged eight minutes to conduct the ex-felon registration task. Id. at 787. The

officer testified that when he decided to run the ex-felon registration check, he

believed Evans had “something more than a simple traffic violation.” Running that

check, therefore, was a “measure aimed at ‘detect[ing] evidence of ordinary criminal

wrongdoing.’” Id. at 786 (quoting Indianapolis v. Edmond, 531 U.S. 32, 38 (2000)).

      Here, Fetterhoff similarly called in to dispatch to request Imhoff’s criminal

background, specifically asking for any drug offenses based on his hunch that Imhoff

was transporting drugs. As in Evans, this inquiry was “wholly unrelated” to

Fetterhoff’s traffic stop mission of ensuring vehicles on the road are operated safely

and responsibly. Evans, 786 F.3d at 786. Of note, Imhoff had no drug convictions

when the trooper inquired.

      Likewise, the information Fetterhoff gathered in his discussion with Imhoff

in the patrol car was not relevant or necessary for completing the traffic warning.

The trooper listed the address from Imhoff’s Florida driver’s license in his report, so


                                          19
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 20 of 30



he had no need to ask about Imhoff’s temporary work residence in North Dakota.

(USAO – 003.)

      Fetterhoff’s questioning relating to Imhoff’s travel, work plans, and

residential arrangements were designed to build a basis to search the vehicle and

were wholly unrelated to the speeding warning. These inquiries improperly extended

the stop. Fetterhoff’s continual questioning of Imhoff went well beyond that which

was necessary for him to issue a speeding ticket or warning.

      Furthermore, at the end of Fetterhoff’s interrogation of Imhoff, when the

trooper decided to perform a dog sniff, although he told Imhoff he was free to leave,

there was nowhere for Imhoff to go as he was approximately eight miles from

Columbus. Imhoff sat with Metcalfe in his vehicle while Fetterhoff conducted his

K9 sweep of the exterior of the vehicle. Only after the dog sniff was complete did

Metcalfe drive Imhoff to Columbus. This represents an additional improper

extension of the stop.

   C. Even if the Court determines that Fetterhoff was still performing traffic
      related tasks while he and Imhoff sat in the patrol car, the Court must
      also acknowledge that the Trooper’s unrelated questions unlawfully
      extended the stop and the information that Fetterhoff describes to
      support his hunch still does not rise to the level of creating reasonable
      suspicion that Imhoff was involved with drug trafficking.

      Even if the Court believes that Fetterhoff was completing the necessary work

to wrap up the speeding warning while sitting with Imhoff in his patrol car, it should



                                         20
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 21 of 30



be very clear that the trooper was simultaneously attempting to prod Imhoff for more

information that could create reasonable suspicion for drug trafficking.

      These circumstances are strikingly similar to a recent case in the District of

Montana, United States v. Rea, 393 F.Supp.3d 1025 (D. Mont. 2019). In Rea, Judge

Watters determined that a highway patrolman improperly extended the duration of

a traffic stop for a broken headlight.

      As is the case here, the driver of the vehicle in Rea did not have perfect

responses to a litany of questions related to travel and employment. Like here, the

trooper in Rea continued to ask a variety of questions unrelated to the basis for the

traffic stop. Like here, the trooper indicated that the traffic stop was over before

continuing to engage in a detention and investigation on a matter unrelated to the

purpose of the stop. Like here, the officers used a drug dog to sniff the vehicle.

Fetterhoff, whether intentionally or not, did not allow Imhoff to complete his

answers. Fetterhoff also asked very vague questions and did not ask obvious follow

up questions which could have elicited appropriate, full responses.

      Judge Watters granted the Rea’s motion to suppress evidence seized from his

vehicle after determining that whether “due to cunning, training, coincidence, or

some other reason, the video establishes a clear pattern: [the trooper] performs one

or two traffic related tasks, pivots to unrelated questions, and when the questions




                                         21
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 22 of 30



don’t produce anything obviously nefarious, he pivots back to traffic related tasks.”

Rea, 393 F.Supp.3d at 1032.

      Judge Watters rejected the government’s argument that the officer “was free

to ask questions so long as he diligently performed traffic related tasks.” Id. Under

Rodriguez (135 S.Ct. at 1616), Judge Watters held that “the crucial question is

whether performing the unrelated tasks added time to the stop.” In Rea, Judge

Watters held that “Several times, in clear violation of Rodriguez, [the officer]

performed no traffic related tasks while asking unrelated questions. At other times

[the officer] attempted to multi-task by performing background checks while asking

unrelated questions.” Id.

      Even if the Court believes that Fetterhoff’s questioning was dissimilar to the

“multi-tasking” approach of the officer in Rea, the information he gleaned still did

not rise to the level for reasonable suspicion to extend the stop.

      Again, to support his claim for reasonable suspicion, Fetterhoff describes the

following from his interaction with Imhoff in the patrol vehicle:

   1. The Trooper’s perception that Imhoff was shaking and nervous which the

      Trooper believed was inconsistent “with the innocent motoring public”

      (USAO – 005);

   2. Again, Fetterhoff’s beliefs about “common work schedules in North Dakota”

      Id.;


                                          22
        Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 23 of 30



   3. Imhoff’s explanation that he rented a room from a friend in North Dakota

        which Fetterhoff believed constituted a change in Imhoff’s previous story

        about “having a house” Id.; and

   4. Imhoff’s inability to provide the address or the zip code for the house. Id.

        Fetterhoff described in his report that this conduct led him to believe that

Imhoff was engaged in major criminal drug activity.” (USAO – 005, emphasis

added.) This is clearly an extreme exaggeration on the Trooper’s part intended to

overcompensate for his lack of reasonable suspicion. Fetterhoff’s calculations

conveniently disregarded the fact that dispatch reported back that Imhoff had no

criminal history whatsoever.

        Yet again, the conduct described by Fetterhoff is more akin to “innocuous

conduct” than to “major criminal drug activity.” See Montero-Camargo, 208 F.3d at

1130. In the absence of any other information or surrounding circumstances that

would tend to indicate criminal activity, this conduct cannot justify an investigatory

stop. Id.

   i.       Imhoff’s allegedly extreme nervousness while sitting in Fetterhoff’s
            patrol car cannot create reasonable suspicion for extending the stop.

        The brief video footage from Fetterhoff’s camera where Imhoff can actually

be seen or heard do not support Fetterhoff’s allegation of nervousness. Furthermore,

Metcalfe’s video focused on Imhoff’s appearance exclusively and it is in direct

contrast to what is described by Fetterhoff.

                                          23
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 24 of 30



      Even assuming arguendo that Fetterhoff’s description of Imhoff’s

nervousness was accurate, that observation alone does not rise to the level of

reasonable suspicion. Fetterhoff’s alleged that while sitting in the patrol car, Imhoff

displayed a high level of nervousness which caused the trooper further suspicion that

he was running drugs. First, Fetterhoff claimed that “Imhoff's level of over

nervousness was not consistent with the innocent motoring public.” (USAO – 005).

Second, Fetterhoff stated that Imhoff’s level of nervousness “never subsided, only

grew to the point where I could see his heart and stomach pulsating through his shirt,

which is not consistent with the innocent motoring public.” Id.

      While the poor audio quality of the dash cam obscures an ability to hear well,

what actually can be heard does not suggest nervousness. In light of what can be

heard on the audio and later supported by Imhoff’s appearance in Metcalfe’s vehicle,

it appears at least questionable whether the trooper could actually see pulsations

through Imhoff’s shirt. Imhoff was wearing a loose-fitting camouflage shirt, as seen

at timestamp 7:17 in dash cam video from Fetterhoff’s vehicle and prominently

displayed throughout Imhoff’s stay in with Metcalfe in Metcalfe’s patrol car. Imhoff

did not appear the least bit nervous, let alone nervousness that showed his “heart and

stomach pulsating through his shirt.”

      Regardless, in the District of Montana, “‘nervousness during a traffic stop ...

in the absence of other particularized, objective factors, does not support a


                                          24
         Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 25 of 30



reasonable suspicion of criminal activity, and does not justify an officer’s continued

detention of a suspect after he has satisfied the purpose of the stop.’” United States

v. Trinidad, 2006 WL 3462970, *5 (D. Mont. 2006) (quoting United States v.

Chavez-Valenzuela, 268 F. 3d 719, 726 (9th Cir. 2001)).

         No other particularized objective factors existed beyond Imhoff’s alleged

nervousness to support Fetterhoff’s suspicion of criminal activity to continue to

detain Imhoff and expand the scope of questioning beyond that necessary for the

traffic stop.

   ii.      The additional conversation between Fetterhoff and Imhoff in the
            patrol car about his travel and work did not create reasonable
            suspicion for extending the stop.

         Fetterhoff claims that Imhoff contradicted himself about his house in North

Dakota and could not give an address or zip code for the residence, which he used

as an additional basis for believing that Imhoff was involved in trafficking drugs.

Fetterhoff claimed that during this conversation in which Imhoff was demonstrating

extreme nervousness, it was suspicious that he could not answer questions regarding

the address or zip code of his house in North Dakota or recite the zip code. Fetterhoff

believed he changed his story from “I have a house” to “I rent a room from a friend.”

The fact is, Fetterhoff kept cutting off Imhoff’s responses and did not ask follow-up

questions to truly understand. He simply “created” confusion for the purpose of

continuing his unlawful interrogation.


                                          25
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 26 of 30



      Even if the Court determines that Imhoff’s responses to Fetterhoff’s unlawful

interrogation did not add up perfectly, “fairly minor evasions and inconsistencies”

normally do not constitute reasonable suspicion. United States v. Evans, 122

F.Supp.3d 1027, 1036 (D. Nev. 2015) (citing United States. v. Simpson, 609 F.3d

1140, 1150 (10th Cir. 2010)). Mere uneasy feelings and inconsistent stories do not

constitute articulable facts that support a reasonable suspicion of drug trafficking.

Id., citing United States v. Estrada, 459 627, 631 (5th Cir. 2006). The Trooper’s

actions prolonged the stop unnecessarily and unreasonably despite his view that

what he was being told was inconsistent.

      Even if the Court considers the information Fetterhoff obtained during his

patrol car discussion with Imhoff—that Imhoff appeared nervous, a repeat of the

Trooper’s beliefs about “common work schedules in North Dakota, Imhoff’s

explanation that he rented a room from a friend, and Imhoff’s inability to provide

the address or zip code for the house”—the “universe of information” available to

Fetterhoff still falls well short of the information available to the trooper in Garcia

which this Court determined was insufficient to raise reasonable suspicion. Garcia,

*8. Additionally, when viewing the totality of the circumstances, the fact that MHP

dispatch reported back to Fetterhoff that Imhoff had no criminal history weighs

heavily against reasonable suspicion here. See Robinette, 519 U.S. at 39.




                                          26
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 27 of 30



      Nothing in the record supports reasonable suspicion by Fetterhoff that Imhoff

was involved in criminal activity. This was a hunch at best that admittedly turned

out to be correct. However, the Trooper had no particularized and objective basis

for suspecting Imhoff to be involved in criminal activity, never mind “major”

criminal activity as he states in his report. Cortez, 449 U.S. 417-418; Thomas, 211

F.3d at 1191; (USAO – 005). The ends do not justify the means. The evidence seized

from the vehicle was the result of a constitutional violation and should be

suppressed.

                                IV.    CONCLUSION

      In reviewing “the totality of the circumstances,” the information Fetterhoff

used to support his hunch relied on “prefabricated or recycled profile[s] of suspicious

behavior very likely to sweep many ordinary citizens into a generality of suspicious

appearance” to convert otherwise “innocuous conduct” into reason to suspect

criminal activity. Robinette, 519 U.S. at 39; Rodriguez, 976 F.2d at 595-96;

Montero-Camargo, 208 F.3d at 1130. The Court must suppress the evidence located

in Imhoff’s vehicle as the fruit of an unlawful search and seizure. Wong Sun, 371

U.S. at 484. The fact that Fetterhoff’s hunch was correct and ultimately resulted in

a large seizure of narcotics, does not justify or “cure” the improper search and

seizure. Law enforcement achieved the goal removing the drugs from the streets.




                                          27
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 28 of 30



However, they should not be further rewarded for violating constitutional rights in

the process.

      Respectfully submitted this 26th day of April 2020.

                                                   /s/ Lance Lundvall
                                                   Lance Lundvall
                                                   Attorney for Defendant




                                        28
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 29 of 30



                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this Brief complies with Local Rule 7.1(d)(2) (as

amended). The Brief’s line spacing is double spaced, and is proportionately spaced,

with a 14-point font size, and contains less than 6,500 words. (Total number of

words: 6,385, excluding tables and certificates).

             DATED this 26th day of April, 2020.

                                                    /s/ Lance Lundvall
                                                    Lance Lundvall
                                                    Attorney for Defendant




                                         29
       Case 1:20-cr-00024-DLC Document 25 Filed 04/26/20 Page 30 of 30



                        CERTIFICATE OF SERVICE

      I hereby certify that on April __, 2020, a copy of the foregoing document

was served on the following person by the following means:

___   CM-ECF
___   Hand Delivery
___   Fax
___   Mail
___   Email

1.    CLERK, U.S. DISTRICT COURT

2.    JULIE R. PATTEN
      Assistant United States Attorney
      James F. Battin U.S. Courthouse
      2601 2nd Avenue North, Ste. 3200
      Billings, MT 59101

            Counsel for the United States

3.    NICHOLAS JAMES IMHOFF,

            Defendant

                                                  /s/ Lance Lundvall
                                                  Lance Lundvall
                                                  Attorney for Defendant




                                         30
